Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to Specification
The disclosure is objected to because of the following informalities: Some portion of the specification are described in a Foreign language and this issue makes the disclosure difficult to understand.  See the Screenshot below 

    PNG
    media_image1.png
    361
    447
    media_image1.png
    Greyscale

Appropriate correction is required.


Compact Prosecution
Examiner would like to propose amending the independent claims 1,9 and  17 to include the limitations or features disclosed in section 0084 as provided below;
 wherein in the prestored dictionary there are a total of 20 words including 11 words with a positive polarity that are commendatory words and 8 words with a negative polarity with derogatory words,
wherein a first polarity characteristic value may be corresponding to the positive polarity and a second polarity characteristic value that corresponds to negative polarity. to overcome the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al (US 20160171386) in view of Sastri (20120246054).
Claim 1, Brun discloses a natural language processing method, (Fig. 3)  comprising: 
obtaining a to-be-processed word,  wherein the to-be-processed word comprises M characters; (Section 0024- thus the aspect category polarity comprises aspect category polarity) 
(Section 0004: for example On the category or word  “food”, the polarity characters or terms such as “Pizza and Garlic knot” makes up the polarity of the category or word “food”) 
            determining polarity characteristic information of m to-be-processed characters in the M characters, (Section 0014, lines 9-11 the sentiment detection module detects relevant terms (Characters)) detecting wherein polarity characteristic information of an ith character (one term in a category) in the m to-be-processed characters (all the terms within a category) comprises n polarity characteristic values, (Section 0026 the values positive, negative, neutral or conflicts reads on the n polarity characteristics, in this particular case n is 4) 
wherein each of the n polarity characteristic values corresponds to a sentiment polarity, (Section 0026 thus the positive (+), negative (-), neutral or conflicts has its corresponding values added when determining the sentiment value for the category( word)) 
           wherein a percentage of a quantity of target words in a prestored dictionary that comprise the ith character is based on a jth polarity characteristic value of the ith character, (Section 0042, lines 8-14 “the term from the training corpus” reads on the target words in the prestored dictionary (Corpus),
        the polarity of the list of terms in each category makes up the polarity characteristic value of the category and therefore when more positives list of terms are within a category such as food that makes the category-food positive sentiment or polarity and more negative polarity makes the category negative- thus the percentage of Positive polarity of terms (jth  Polarity characteristic value)  within a category makes the category Positive and the same with Negative polarity) 
          wherein the target words have a plurality of sentiment polarities corresponding to the jth polarity characteristic value in all the target words comprising the ith character; (Section 0050, lines 1-3 “thus the target words such as food has sentiment polarities of (+3), service has (+3) and environment (+) respectively).
          determining a polarity characteristic vector of the to-be-processed word based on the polarity characteristic information of the m to-be-processed characters, (Section 0054, lines 8-12- thus “we detect the polarity of this category based on the related term that is detected” This means the sentiment polarity for this category “food” is modified based on the detected polarity for the food related term)
( regarding vectors examiner’s position is that detected polarity of the category is vectors because training of the classifier is performed using L2-Loss support vector classification solver -see section 0057 “sentiment dependencies in the feature vector) 
wherein the polarity characteristic vector comprises n groups of components in a one-to-one correspondence with n sentiment polarities,  (Section 0035, lines 1-6- thus the possible values of the polarity fields such as “positive, negative, conflict reads on the n sentiment polarities) 
(Again Brun mentions in section 0051 that the classification uses for features determination the bag of words… this means vectors are used when determining sentiments for categories or words) 

th polarity characteristic value (term sentiment such as Positive(+)) of each of the m to-be-processed characters is based on a jth group of components in the n groups of components (Section 0044, lines 1-10- - thus “there is corresponding dependency between a detected term  and its corresponding category” this means the polarity of the terms within the categories makes up the polarity of that categories) 
and determining the sentiment polarity of the to-be-processed word based on the polarity characteristic vector of the to-be-processed word using a preset classifier; (Section 0013, lines 6-8 “Classifying features of products or a services as expressed in a text into one of a set of predefined categories”) and  
outputting the sentiment polarity, wherein M, m, n, i, and j are all positive. (Section 0013, lines 8-12 identifying the polarity of the aspect terms and categories reads on outputting sentiment polarity) and wherein M≥m, i is any value in [1,m], and j is any value in [1,n] (Section 0050, “M” is all the list of terms that corresponds to a category for example “Food” 
and m is one term such as fajitas from the list within the category food- see section 0027 understand that M≥m because one ordinary skilled in the art will understand that  all the foods within the category “food” will be greater than just one food or list such as fajitas,
“n” is the number of Polarities (4) such as Positive, Negative, neutral or conflict which are all positive integers.
“ith” represent the first or second list of foods within a category for example fajitas might be the 2nd food listed within the food category while Pizza is the 1st and garlic knots will be the 3rd on the list) 
Brun does not disclose that the polarity values are integer. 
Sastri discloses a sentiment analysis that calculates sentiments  wherein the polarity values are integers. (Section 0068, lines 1-3) 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of expressing the sentiment values as integer. The motivation is that it makes it clear for users to understand the level sentiments polarity. 
Claim 2, Brun in view of Sastri discloses wherein the method further comprising combining polarity characteristic values in the polarity characteristic information of the m to-be-processed characters into the polarity characteristic vector of the to-be-processed word when m>1, (Brun: Section 0057, lines 1-4- thus “ optimized the weights of opinion and sentiment dependencies in the feature vectors and combine them with term polarity correction) 
wherein the jth group of components in the n groups of components comprise m polarity characteristic values, (Brun: Positives, Negative are the polarity characteristic values)  and wherein the m polarity characteristic values are obtained by combining jth polarity characteristic values of all of the m to-be-processed characters. (Brun: Section 0027- thus based on the combination of polarities of the terms such as “I loved their fajitas—(Fajitas: Positive)” and “I hated their Fajitas, but their salads were great – (Fajitas: negative, salads: positive) – this combination will give Fajitas neutral Polarity) 
(Sastri: Section 0067 lines 1-4- thus sentiment is represented by an integer combining a polarity value (Polarity positive +, negative -, neutral n)
Claim 3, Brun in view of Sastri discloses wherein the method further comprising  determining the m to-be-processed characters in the M characters when M>m, (Brun: Section 0027- m is one term such as fajitas from the list within the category food- understand that M≥m because one ordinary skilled in the art will understand that  all the foods within the category “food” will be greater than just one food or list such as fajitas)
 wherein a greatest value of polarity characteristic values of any one of the m to-be-processed characters is greater than any polarity characteristic value of any one of the remaining (M–m) characters. (Brun: Section 0050- thus the threshold of 0.25 reads on the greatest value) 

Claim 4, Brun in view of Sastri discloses wherein the method further comprising  combining the polarity characteristic values (Sastri: Section 0057, lines 1-4- thus sentiment values of the lexical items are combined) in the polarity characteristic information of the m to-be-processed characters into the polarity characteristic vector of the to-be-processed word according to an arrangement order of the m to-be-processed characters in the to-be-processed word. (Brun: Section 0009, lines 5-7- thus “the sentiment is derived based upon pairs of lexical items”- thus means sentiment of a category is derived by combining sentiments for pairs of lexical items or terms) 
Claim 5, Brun in view of Sastri discloses wherein the method further comprising:
traversing the range [1,n] for x when m>1 determining an xth group of components in the n groups of components in any one of the following manners; (Brun: Section 0050, lines 2-5- thus “trial data were obtained with a threshold of 0.25 (i.e we kept only the categories with a probability over 0.25)”- this means different trial data are traversed through to determine which of the categories matches the set threshold) 
finding an average of xth polarity characteristic values of all of the m to-be-processed characters; or 
finding a sum of xth polarity characteristic values of all of the m to-be-processed character; (Brun: Section 0051, lines 1-5- thus “The classification uses for features the bag of words (term frequency), but also the polarity provided by XIP by the following dependencies: OPINION-ON-CATEGORY and SENTIMENT. Whenever these dependencies are detected, a feature is added to the classification of the form polarity category” or if the features are added, that means the polarity for characters are combined in order to derived at the sentiment or polarity of the category). 
finding a greatest value of xth polarity characteristic values of all of the m to-be-processed characters; (Brun: Section 0050- thus the threshold of 0.25 reads on the greatest value) 
and combining the n groups of components to obtain the polarity characteristic vector of the to-be-processed word, wherein x is a positive integer. (Brun: Section 0009, lines 5-7- thus “the sentiment is derived based upon pairs of lexical items”- thus means sentiment of a category is derived by combining sentiments for pairs of lexical items or terms)
Claim 6, Brun in view of Sastri  discloses wherein the method further comprising: treating the to-be-processed word as a processed word; and adding the processed word into the dictionary. (Brun: Section 0004, lines 2-7- thus in determining that Pizza and Garlic Knots are within the category of “Food” the word Food is treated as food understand the word or category “food” is added to the L) 

Claim 7, Brun in view of Sastri discloses wherein the method further comprising: 
obtaining a training sample from the dictionary, wherein the training sample comprises Y words with the sentiment polarities, wherein each of the words comprises m to-be-processed characters; (Brun: Section 0038, lines 5-8- thus detects terms and categories (words) from the case domain lexicon understand the categories includes the list of terms M- See Section 0004, lines 2-7- “Pizza and Garlic knot” makes up the food category)  and 
training the classifier by using the training sample; (Section 0047, lines 1-2 -thus “library can be employed to train a model”) 
determining polarity characteristic information of the m to-be-processed characters comprised in a yth word (Category such as food) in the training sample, (Brun: Section 0031, lines 2-4- thus the operation to determine the polarity of each category based on the polarity of the terms within that category)  
wherein polarity characteristic information of an sth character in the m to-be-processed characters (Brun: Section 0023, lines 5-6 “undecided aspect terms”) Brun: Section 0031, lines 2-4- thus n-polarity such as positive, negative, neutral or conflict reads on the n polarity characteristic) 
 wherein a tth polarity characteristic value of the sth character is obtained based on  the percentage of the target words in the dictionary that comprise the sth character (Brun: Section 0023, lines 5-6 “undecided aspect terms” reads on the Sth characters) wherein the target words have the sentiment polarities corresponding to the tth polarity characteristic value in all the target words comprising the sth character; ((Brun: Section 0042, lines 8-14 “the term from the training corpus” reads on the target words in the prestored dictionary (Corpus),
        the polarity of the list of terms in each category makes up the polarity characteristic value of the category and therefore when more positives list of terms are within a category such as food that makes the category-food positive sentiment or polarity and more negative polarity makes the category negative- thus the percentage of Positive polarity of terms (jth  Polarity characteristic value)  within a category makes the category Positive and the same with Negative polarity) 
determining a polarity characteristic vector of the yth word based on the polarity characteristic information of the m to-be-processed characters in the yth word, (Brun: Section 0004, lines 2-7) wherein the polarity characteristic vector of the yth word comprises n groups of components in a one-to-one correspondence with the n sentiment polarities, (Brun: Section 0038, lines 5-8- thus detects terms and categories (words) from the case domain lexicon understand the categories includes the list of terms M- See Section 0004, lines 2-7- “Pizza and Garlic knot” makes up the food category)
and wherein a tth polarity characteristic value of each of the m to-be-processed characters is based on a tth group of components in the n groups of components (Brun: Section 0038 lines 2-7 – thus the Polarity for the food category is increased or decreased based on the polarity value thus (Positive or negative) of the individual terms Pizza and Garlic knot) and training the classifier using a sentiment polarity of the yth word and the polarity characteristic vector of the yth word, wherein Y, y, s, and t are all positive integers, y is any value in [1,Y], s is any value in [1,m], and t is any value in [1,n]. (Section 0050, “M” is all the list of terms that corresponds to a category for example “Food” 
and m is one term such as fajitas from the list within the category food- see section 0027 understand that M≥m because one ordinary skilled in the art will understand that  all the foods within the category “food” will be greater than just one food or list such as fajitas,

Claim 8, Brun in view of Sastri discloses the processing method further comprising treating the to-be-processed word as a processed word, and training the classifier with the processed word as the training sample. (Brun: Section 0004, lines 2-7- thus in determining that Pizza and Garlic Knots are within the category of “Food” the word Food is treated as food) 
Claim 9, Brun discloses a natural language processing apparatus, (Fig. 1) comprising: 

a memory coupled to the processor and storing instructions that, when executed by the processor, (Fig. 1 shows Processor 1 and Memory 12 are connected)  cause the natural language processing apparatus to be configured to:
obtain a to-be-processed word, wherein the to-be-processed word comprises M characters; (Section 0024- thus the aspect category polarity comprises aspect category polarity) 
(Section 0004: for example On the category or word  “food”, the polarity characters or terms such as “Pizza and Garlic knot” makes up the polarity of the category or word “food”) 
determine polarity characteristic information of m to-be-processed characters in the M characters, (Section 0014, lines 9-11 the sentiment detection module detects relevant terms (Characters)) wherein the polarity characteristic information of an ith character (one term in a category) in the m to-be-processed characters (all the terms within a category) comprises n polarity characteristic values, (Section 0026 the values positive, negative, neutral or conflicts reads on the n polarity characteristics, in this particular case n is 4) 
wherein each of the n polarity characteristic values corresponds to a sentiment polarity, (Section 0026 thus the positive (+), negative (-), neutral or conflicts has its corresponding values added when determining the sentiment value for the category( word))
wherein a percentage of a quantity of target words in a prestored dictionary that comprise the ith character is based on a jth polarity characteristic value of the ith character (Section 0042, lines 8-14 “the term from the training corpus” reads on the target words in the prestored dictionary (Corpus),
the polarity of the list of terms in each category makes up the polarity characteristic value of the category and therefore when more positives list of terms are within a category such as food that makes the category-food positive sentiment or polarity and more negative polarity makes the category negative- thus the percentage of Positive polarity of terms (jth  Polarity characteristic value)  within a category makes the category Positive and the same with Negative polarity) 

and wherein the quantity of target words have a plurality of sentiment polarities corresponding to the jth polarity characteristic value in all the target words comprising the ith character;  (Section 0050, lines 1-3 “thus the target words such as food has sentiment polarities of (+3), service has (+3) and environment (+) respectively).

determine a polarity characteristic vector of the to-be-processed word based on the polarity characteristic information of the m to-be-processed characters, (Section 0054, lines 8-12- thus “we detect the polarity of this category based on the related term that is detected” This means the sentiment polarity for this category “food” is modified based on the detected polarity for the food related term)
( regarding vectors examiner’s position is that detected polarity of the category is vectors because training of the classifier is performed using L2-Loss support vector classification solver -see section 0057 “sentiment dependencies in the feature vector) 
wherein the polarity characteristic vector comprises n groups of components in a one-to-one correspondence with n sentiment polarities, (Section 0035, lines 1-6- thus the possible values of the polarity fields such as “positive, negative, conflict reads on the n sentiment polarities) 
(Again Brun mentions in section 0051 that the classification uses for features determination the bag of words… this means vectors are used when determining sentiments for categories or words) 

wherein a jth polarity characteristic value  (term sentiment such as Positive(+)) of each of the m to-be-processed characters is based on a jth group of components in the n groups of components (Section 0044, lines 1-10- - thus “there is corresponding dependency between a detected term  and its corresponding category” this means the polarity of the terms within the categories makes up the polarity of that categories) 
and 
determine the sentiment polarity of the to-be-processed word based on the polarity characteristic vector of the to-be-processed word  using a preset classifier; (Section 0013, lines 6-8 “Classifying features of products or a services as expressed in a text into one of a set of predefined categories”) and output the sentiment polarity of the to-be-processed word, wherein M, n, m, i, and j are all positive (Section 0013, lines 8-12 identifying the polarity of the aspect terms and categories reads on outputting sentiment polarity), and wherein M≥m, i is any value in [1,m], and j is any value in [1,n]. (Section 0050, “M” is all the list of terms that corresponds to a category for example “Food” 
and m is one term such as fajitas from the list within the category food- see section 0027 understand that M≥m because one ordinary skilled in the art will understand that  all the foods within the category “food” will be greater than just one food or list such as fajitas,
“n” is the number of Polarities (4) such as Positive, Negative, neutral or conflict which are all positive integers.
“ith” represent the first or second list of foods within a category for example fajitas might be the 2nd food listed within the food category while Pizza is the 1st and garlic knots will be the 3rd on the list) 
Brun does not disclose that the polarity values are integer. 
Sastri discloses a sentiment analysis that calculates sentiments  wherein the polarity values are integers. (Section 0068, lines 1-3) 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of expressing the sentiment values as integer. The motivation is that it makes it clear for users to understand the level sentiments polarity. 

Claim 10, Brun in view of Sastri discloses wherein the instructions further cause the natural language processing apparatus to be configured to combine polarity characteristic values in the polarity characteristic information of the m to-be-processed  when m>1, (Brun: Section 0057, lines 1-4- thus “ optimized the weights of opinion and sentiment dependencies in the feature vectors and combine them with term polarity correction) wherein the jth group of components comprise m polarity characteristic values, (Brun: Positives, Negative are the polarity characteristic values) and wherein the m polarity characteristic values are obtained by combining jth polarity characteristic values of all of the m to-be-processed characters. (Brun: Section 0027- thus based on the combination of polarities of the terms such as “I loved their fajitas—(Fajitas: Positive)” and “I hated their Fajitas, but their salads were great – (Fajitas: negative, salads: positive) – this combination will give Fajitas neutral Polarity) 
(Sastri: Section 0067 lines 1-4- thus sentiment is represented by an integer combining a polarity value (Polarity positive +, negative -, neutral n)

Claim 11, Brun in view of Sastri discloses wherein the instructions further cause the natural language processing apparatus to be configured to determine the m to-be-processed characters in the M characters when M>m, (Brun: Section 0027- m is one term such as fajitas from the list within the category food- understand that M≥m because one ordinary skilled in the art will understand that  all the foods within the category “food” will be greater than just one food or list such as fajitas)
wherein a greatest value of polarity characteristic values of any one of the m to-be-processed characters is greater than any polarity characteristic value of any one of the remaining (M–m) characters. (Brun: Section 0050- thus the threshold of 0.25 reads on the greatest value) 

Claim 12, Brun in view of Sastri discloses wherein the instruction further cause the natural language processing apparatus to be configured to combine polarity characteristic values (Sastri: Section 0057, lines 1-4- thus sentiment values of the lexical items are combined) in the polarity characteristic information of the m to-be-processed characters into the polarity characteristic vector of the to-be-processed word according to an arrangement order of the m to-be-processed characters in the to-be-processed word. (Brun: Section 0009, lines 5-7- thus “the sentiment is derived based upon pairs of lexical items”- thus means sentiment of a category is derived by combining sentiments for pairs of lexical items or terms)
Claim 13, Brun in view of Sastri discloses wherein the instructions further cause the natural language processing apparatus to be configured to: 
traverse the range [1,n] for x when M>1; determine an xth group of components in the n groups of components in any one of the following manners: (Brun: Section 0050, lines 2-5- thus “trial data were obtained with a threshold of 0.25 (i.e we kept only the categories with a probability over 0.25)”- this means different trial data are traversed through to determine which of the categories matches the set threshold) 
finding an average of xth polarity characteristic values of all of the m to-be-processed characters; or
finding a sum of xth polarity characteristic values of all of the m to-be-processed characters; (Brun: Section 0051, lines 1-5- thus “The classification uses for features the bag of words (term frequency), but also the polarity provided by XIP by the following dependencies: OPINION-ON-CATEGORY and SENTIMENT. Whenever these dependencies are detected, a feature is added to the classification of the form polarity category” or if the features are added, that means the polarity for characters are combined in order to derived at the sentiment or polarity of the category). 
or 
finding a greatest value of xth polarity characteristic values of all of the m to-be-processed characters; (Brun: Section 0050- thus the threshold of 0.25 reads on the greatest value) 
 and 
combine the n groups of components to obtain the polarity characteristic vector of the to-be-processed word, wherein x is a positive integer. (Brun: Section 0009, lines 5-7- thus “the sentiment is derived based upon pairs of lexical items”- thus means sentiment of a category is derived by combining sentiments for pairs of lexical items or terms)

Claim 14, Brun in view of Sastri discloses wherein the instructions further cause the natural language processing apparatus to be configured to treat the to-be-processed word as a processed word; and add the processed word into the dictionary. (Brun: Section 0004, lines 2-7- thus in determining that Pizza and Garlic Knots are within the category of “Food” the word Food is treated as food understand the word or category “food” is added to the Lexicon) 

Claim 15, Brun in view of Sastri discloses wherein the instructions further cause the natural language processing apparatus to be configured to obtain a training sample from the dictionary, wherein the training sample comprises Y words with [[known]] the sentiment polarities, wherein each of the words comprises m to-be-processed characters; (Brun: Section 0038, lines 5-8- thus detects terms and categories (words) from the case domain lexicon understand the categories includes the list of terms M- See Section 0004, lines 2-7- “Pizza and Garlic knot” makes up the food category)
train the classifier using the training sample; (Section 0047, lines 1-2 -thus “library can be employed to train a model”) 
determine the polarity characteristic information of the m to-be-processed characters comprised in a yth word (Category such as food) in the training sample, wherein the polarity characteristic information of an sth character in the m to-be-processed characters comprises n polarity characteristic values, (Brun: Section 0031, lines 2-4- thus the operation to determine the polarity of each category based on the polarity of the terms within that category)  

 wherein each of the n polarity characteristic values corresponds to [[one]] the sentiment polarity, (Brun: Section 0031, lines 2-4- thus n-polarity such as positive, negative, neutral or conflict reads on the n polarity characteristic) 

wherein a tth polarity characteristic value of the sth character is obtained based on the percentage of  the target words in the dictionary  that comprise the sth character  (Brun: Section 0023, lines 5-6 “undecided aspect terms” reads on the Sth characters) wherein the target words have  the plurality of sentiment polarities corresponding to the tth polarity characteristic value, in all the target words comprising the sth character; ((Brun: Section 0042, lines 8-14 “the term from the training corpus” reads on the target words in the prestored dictionary (Corpus),
        the polarity of the list of terms in each category makes up the polarity characteristic value of the category and therefore when more positives list of terms are within a category such as food that makes the category-food positive sentiment or polarity and more negative polarity makes the category negative- thus the percentage of Positive polarity of terms (jth  Polarity characteristic value)  within a category makes the category Positive and the same with Negative polarity) 

determine a polarity characteristic vector of the yth word based on the polarity characteristic information of the m to-be-processed characters in the yth word, (Brun: Section 0004, lines 2-7)
wherein the polarity characteristic vector of the yth word comprises n groups of components in a one-to-one correspondence with the n sentiment polarities, (Brun: Section 0038, lines 5-8- thus detects terms and categories (words) from the case domain lexicon understand the categories includes the list of terms M- See Section 0004, lines 2-7- “Pizza and Garlic knot” makes up the food category)

th polarity characteristic value of each of the m to-be-processed characters is based on a tth group of components in the n groups of components; (Brun: Section 0038 lines 2-7 – thus the Polarity for the food category is increased or decreased based on the polarity value thus (Positive or negative) of the individual terms Pizza and Garlic knot)
train the classifier using a sentiment polarity of the yth word and the polarity characteristic vector of the yth word, wherein Y, y, s, and t are all positive integers, y is any value in [1,Y], s is any value in [1,m], and t is any value in [1,n]. (Section 0050, “M” is all the list of terms that corresponds to a category for example “Food” 
and m is one term such as fajitas from the list within the category food- see section 0027 understand that M≥m because one ordinary skilled in the art will understand that  all the foods within the category “food” will be greater than just one food or list such as fajitas,

Claim 16, Brun in view of Sastri discloses wherein the instructions further cause the natural language processing apparatus to be configured to:
treat the to-be-processed word as a processed word; and train the classifier using the processed word as the training sample; (Brun: Section 0004, lines 2-7- thus in determining that Pizza and Garlic Knots are within the category of “Food” the word Food is treated as food) 

Claim 17, Brun discloses a computer program product comprising computer-executable instructions for storage (Fig. 1 shows Processor 1 and Memory 12 are connected) on a non-transitory computer-readable medium that, when executed by a processor, (Processor 8 in fig. 1) cause a computer to:
obtain a to-be-processed word, wherein the to-be-processed word comprises M characters; (Section 0024- thus the aspect category polarity comprises aspect category polarity) 
(Section 0004: for example On the category or word  “food”, the polarity characters or terms such as “Pizza and Garlic knot” makes up the polarity of the category or word “food”) 

determine polarity characteristic information of m to-be-processed characters in the M characters, (Section 0014, lines 9-11 the sentiment detection module detects relevant terms (Characters)) wherein polarity characteristic information of an ith character (one term in a category) in the m to-be-processed characters (all the terms within a category)  comprises n polarity characteristic values, (Section 0026 the values positive, negative, neutral or conflicts reads on the n polarity characteristics, in this particular case n is 4) 
wherein each of the n polarity characteristic values corresponds to a sentiment polarity, (Section 0026 thus the positive (+), negative (-), neutral or conflicts has its corresponding values added when determining the sentiment value for the category( word))
wherein a percentage of a quantity of target words in a prestored dictionary that comprise the ith character is based on a jth polarity characteristic value of the ith (Section 0042, lines 8-14 “the term from the training corpus” reads on the target words in the prestored dictionary (Corpus),
  the polarity of the list of terms in each category makes up the polarity characteristic value of the category and therefore when more positives list of terms are within a category such as food that makes the category-food positive sentiment or polarity and more negative polarity makes the category negative- thus the percentage of Positive polarity of terms (jth  Polarity characteristic value)  within a category makes the category Positive and the same with Negative polarity) 

and wherein the target words have a plurality of sentiment polarities corresponding to the jth polarity characteristic value, in all the target words comprising the ith character; (Section 0050, lines 1-3 “thus the target words such as food has sentiment polarities of (+3), service has (+3) and environment (+) respectively).

determine a polarity characteristic vector of the to-be-processed word based on the polarity characteristic information of the m to-be-processed characters, (Section 0054, lines 8-12- thus “we detect the polarity of this category based on the related term that is detected” This means the sentiment polarity for this category “food” is modified based on the detected polarity for the food related term)
( regarding vectors examiner’s position is that detected polarity of the category is vectors because training of the classifier is performed using L2-Loss support vector classification solver -see section 0057 “sentiment dependencies in the feature vector) 

 wherein the polarity characteristic vector comprises n groups of components in a one-to-one correspondence with n sentiment polarities, (Section 0035, lines 1-6- thus the possible values of the polarity fields such as “positive, negative, conflict reads on the n sentiment polarities) 
(Again Brun mentions in section 0051 that the classification uses for features determination the bag of words… this means vectors are used when determining sentiments for categories or words) 

wherein a jth polarity characteristic value (term sentiment such as Positive(+)) of each of the m to-be-processed characters is based on a jth group of components in the n groups of components and (Section 0044, lines 1-10- - thus “there is corresponding dependency between a detected term  and its corresponding category” this means the polarity of the terms within the categories makes up the polarity of that categories) 

determine  the sentiment polarity of the to-be-processed word based on the polarity characteristic vector of the to-be-processed word  using a preset classifier, (Section 0013, lines 6-8 “Classifying features of products or a services as expressed in a text into one of a set of predefined categories”) and outputting the sentiment polarity, wherein M, m, n, i, and j are all positive (Section 0013, lines 8-12 identifying the polarity of the aspect terms and categories reads on outputting sentiment polarity), and wherein M≥m, i is any value in [1,m], and j is any value in [1,n].
(Section 0050, “M” is all the list of terms that corresponds to a category for example “Food” 
and m is one term such as fajitas from the list within the category food- see section 0027 understand that M≥m because one ordinary skilled in the art will understand that  all the foods within the category “food” will be greater than just one food or list such as fajitas,
“n” is the number of Polarities (4) such as Positive, Negative, neutral or conflict which are all positive integers.
“ith” represent the first or second list of foods within a category for example fajitas might be the 2nd food listed within the food category while Pizza is the 1st and garlic knots will be the 3rd on the list) 
Brun does not disclose that the polarity values are integer. 
Sastri discloses a sentiment analysis that calculates sentiments  wherein the polarity values are integers. (Section 0068, lines 1-3) 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of expressing the sentiment values as integer. The motivation is that it makes it clear for users to understand the level sentiments polarity. 

Claim 18, Brun in view of Sastri discloses wherein the instructions further cause the computer to combine polarity characteristic values in the polarity characteristic  when m>1, (Brun: Section 0057, lines 1-4- thus “ optimized the weights of opinion and sentiment dependencies in the feature vectors and combine them with term polarity correction) wherein the jth group of components in the n groups of components comprise m polarity characteristic values, (Brun: Positives, Negative are the polarity characteristic values)   and wherein the m polarity characteristic values are obtained by combining jth polarity characteristic values of all of the m to-be-processed characters. (Brun: Section 0027- thus based on the combination of polarities of the terms such as “I loved their fajitas—(Fajitas: Positive)” and “I hated their Fajitas, but their salads were great – (Fajitas: negative, salads: positive) – this combination will give Fajitas neutral Polarity) 
(Sastri: Section 0067 lines 1-4- thus sentiment is represented by an integer combining a polarity value (Polarity positive +, negative -, neutral n)

Claim 19, Brun in view of Sastri discloses wherein the instructions further cause the computer to determine the m to-be-processed characters in the M characters when M>m, (Brun: Section 0027- m is one term such as fajitas from the list within the category food- understand that M≥m because one ordinary skilled in the art will understand that  all the foods within the category “food” will be greater than just one food or list such as fajitas)
wherein a greatest value of polarity characteristic values of any one of the m to-be-processed characters is greater than any polarity characteristic value of any one of (Brun: Section 0050- thus the threshold of 0.25 reads on the greatest value) 

Claim 20, Brun in view of Sastri discloses wherein the instructions further cause the computer to combine the polarity characteristic values (Sastri: Section 0057, lines 1-4- thus sentiment values of the lexical items are combined) in the polarity characteristic information of the m to-be-processed characters into the polarity characteristic vector of the to-be-processed word according to an arrangement order of the m to-be-processed characters in the to-be-processed word. (Brun: Section 0009, lines 5-7- thus “the sentiment is derived based upon pairs of lexical items”- thus means sentiment of a category is derived by combining sentiments for pairs of lexical items or terms) 


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gahlot (20120278253) discloses a sentiment analysis engine that Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of sentiment engine executes a set of operations that includes analyzing user generated communications provided through at least a first source to determine a plurality 
Knights (20140156564) discloses Document review efficiency can be increased by identifying relationships between reference documents and uncoded documents and providing a suggestion for classification based on the relationships. The uncoded documents for a document review project are identified and clustered. At least one of the uncoded documents is selected from the clusters and compared with the reference set based on a similarity metric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        02/22/2022